Citation Nr: 0433816	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  95-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from August 1944 until May 
1971.  He had service in Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The issue on appeal was previously before the Board in 
January 1997.  At that time, a remand was ordered to 
accomplish further development.  The matter returned to the 
Board in January 2001, at which time the appeal was denied.  
The January 2001 Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2001 Order, the Court vacated the January 2001 Board 
decision and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and Stay of Proceedings.  Then, in June 2003, the Board 
remanded the matter to the RO to resolve the deficiencies 
noted in the Court Order.  All development having now been 
completed, the issue is ready for appellate review. 


FINDINGS OF FACT

1.  The veteran died on December [redacted] 1992; the certificate of 
death noted the immediate cause of death to be malignant 
melanoma with metastasis to the liver and lung.   

2.  At the time of his death, the veteran was service-
connected for herniated nucleus pulpous, rated as 40 percent 
disabling; residuals of bilateral pleural cavity injury 
secondary to shell fragment wounds, rated as 20 percent 
disabling; limitation of motion of the left shoulder, rated 
as 20 percent disabling; scars of the face and neck, rated as 
10 percent disabling; dermatitis of the hands and feet, rated 
as 10 percent disabling; sinusitis and rhinitis, rated as 10 
percent disabling; shell fragment wounds of the cervical 
spine, rated as 10 percent disabling; recurrent syncope, 
rated as 10 percent disabling, and a laporatomy scar, 
hemorrhoids, a left varicocele, and bilateral high frequency 
hearing loss, each rated noncompensable.  

3.  There has been no demonstration by competent medical 
evidence of record that a disability of service origin 
caused, hastened or contributed substantially or materially, 
to the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform a claimant of which information and evidence, if 
any, that he or she is to provide and which information and 
evidence, if any, VA will attempt to obtain.  VA will also 
request that the claimant provide any evidence in his/her 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2002).  

A VA letter issued in October 2003 apprised the appellant of 
the information and evidence necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for the cause of the veteran's death was filed and initially 
adjudicated prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service treatment 
and examination records, to include the report of terminal 
hospitalization.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim for service 
connection for the cause of the veteran's death.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

Service connection for the cause of death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Special considerations- herbicide exposure

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents are 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual background

None of the veteran's service medical records discloses any 
reference to malignant melanoma and/or to any metastasis with 
respect to this condition.  The service medical records do 
reflect that treatment for skin problems began in service in 
May and June of 1947 at which time skin lesions on the 
extremities were variously diagnosed as chronic eczematoid 
dermatitis and dermatophytosis.  Further treatment was sought 
on multiple occasions in 1950 for dermatophytosis, and 
chronic recurrent mild neurodermatitis circumscripta of the 
dorsum of the hands and forearms.  Following hospitalization 
in April 1950, the veteran's condition was noted to have 
improved, though chronic dermatitis of the left hand was 
still found upon service physical examination in June 1950.  

Service records dated in October 1951 reveal treatment for 
hepatitis, infectious, with jaundice.  There was no 
recurrence.  A service physical examination in February 1953 
revealed no residuals.  That examination also noted a history 
of fungus on the hands, arms and legs in 1947 with occasional 
recurrence.

Additional service medical records from March 1956 reflect 
treatment for dermatological complaints relating to the feet.  
The diagnosis was cellulitis without lymphangitis of the left 
plantar.  

Annual service examination in June 1969 revealed a history of 
skin diseases of the arms, legs and feet.  Retirement 
examination in December 1970 revealed a history of fungal 
skin disease during the period of 1947 to 1950.

A DD Form 214 for the period of October 1965 to October 1968 
reflects the veteran's receipt of the Vietnam Service Medal 
and Republic of Vietnam Campaign Medal.

A July 1971 rating decision denied service connection for 
skin disease as a residual of infectious hepatitis since skin 
disease was not shown on retirement examination.

An August 1971 VA medical examination of the skin revealed 
scaling and peeling on the hands and feet.  In a separate 
dermatological report, R. D. C., M.D., noted a diagnosis of 
dyshidrotic eczema of the hands and feet. 

A September 1971 rating decision granted service connection 
for dermatitis of the hands and feet, effective from June 
1971.

The first report in the record of medical treatment for 
malignant melanoma is found in hospitalization records from 
W. B. Army Medical Center for the period of July to August 
1985, at which time the veteran was admitted for malignant 
melanoma of the right flank.  Initially, the veteran reported 
a history of noticing a lesion on his back approximately two 
years earlier which was described as black in color without 
ulcer, and rough in nature but superficial without pain.  A 
biopsy was interpreted to reveal malignant melanoma with 
superficial spreading to 1.45 millimeters in depth.   It was 
further noted that the veteran denied a family history of 
melanoma, excessive sun exposure or easy tendency to sunburn.  
While in the hospital, the veteran underwent the excision of 
malignant melanoma with 3-centimeter margins.

An August 1985 hospital record from W. B. Army Medical Center 
reflects that the veteran was initially admitted two weeks 
prior to this admission with a diagnosis of superficial 
spreading malignant melanoma. At that time, he underwent 
excision of the melanoma and was discharged without any 
problems. Additional evaluation revealed a hyperthyroid, and 
the veteran was again admitted for a left inferior 
parathyroidectomy (adenoma) and incisional biopsy of the left 
superior parathyroid.

Medical records from W. B. Army Medical Center from November 
1992 reflect that the veteran was originally admitted with a 
10-day history of abdominal pain. Etiologies for the 
veteran's complaints were initially noted to include 
infection versus malignancy, and it was further indicated 
that there could be metastatic disease with the veteran's 
history of melanoma versus primary malignancy.  Chest X-rays 
taken in the emergency room were interpreted to reveal a 
large well-circumscribed noncalcified mass in the left lower 
lobe.  A subsequent computed tomography (CT) scan of the 
chest was interpreted to reveal a large left lower lobe mass, 
several small lesions in the right lung, and several lesions 
in the liver suspicious for metastatic disease.  A 
preliminary pathology report was noted to reflect melanoma.  
The final pathology report reflects that the left lung 
transbronchial biopsy revealed metastatic malignant melanoma.

Hospital records from the veteran's terminal hospitalization 
in December 1992 reflect that the veteran was admitted with 
dyspnea and weakness with principal diagnoses of anemia and 
metastatic malignant melanoma. It was noted that the veteran 
had undergone chemotherapy earlier in the month and had 
become progressively weaker since that admission.  Chest X- 
rays continued to reveal a large density in the left lower 
lobe with no effusions and no infiltrates.  During the 
veteran's time at the hospital, he continued to weaken and 
passed away on December [redacted] 1992.

A death certificate reflects that the veteran died on 
December [redacted] 1992, as a result of malignant melanoma with 
metastasis to the liver and lung.

At the time of his death, the veteran was service-connected 
for herniated nucleus pulpous, rated as 40 percent disabling; 
residuals of bilateral pleural cavity injury secondary to 
shell fragment wounds, rated as 20 percent disabling; 
limitation of motion of the left shoulder, rated as 20 
percent disabling; scars of the face and neck, rated as 10 
percent disabling; dermatitis of the hands and feet, rated as 
10 percent disabling; sinusitis and rhinitis, rated as 10 
percent disabling; shell fragment wounds of the cervical 
spine, rated as 10 percent disabling; recurrent syncope, 
rated as 10 percent disabling, and a laporatomy scar, 
hemorrhoids, a left varicocele, and bilateral high frequency 
hearing loss, each rated noncompensable.  

In March 2003 a VA staff dermatologist offered his opinion as 
to the cause of the veteran's death.  After reviewing the 
medical evidence of record, the VA examiner opined that the 
veteran's malignant melanoma and metastasis to the lung and 
liver were highly connected to his death.  He added that the 
veteran's other medical conditions such as infectious 
hepatitis and pleural cavity injury secondary to fragment 
wounds, may have partially or indirectly contributed to his 
death.  

In August 2003, the VA staff dermatologist provided an 
addendum to his earlier comments.  He clarified that, in his 
opinion, the generalized malignant melanoma was 95 percent 
responsible for the veteran's death.  Other health problems 
such as infectious hepatitis and pleural effusion might have 
contributed about 5 percent toward the veteran's death.  

Analysis

At the outset, the Board notes that direct service connection 
for the veteran's terminal malignant melanoma with metastasis 
to the liver and lung has not been established.  Malignant 
melanoma was initially demonstrated years after service.  In 
the absence of demonstration of continuity of symptomatology 
following service, this is too remote from service to be 
reasonably related to service.  

As the evidence fails to show that the malignant melanoma was 
manifested within the applicable presumptive period of one 
year following service for malignant tumors, the chronic 
disease presumption under 38 C.F.R. §§ 3.307 and 3.309 is 
eliminated as a basis for a grant of service connection.  

Further regarding presumptive service connection, the 
appellant has contended that the veteran was exposed to Agent 
Orange during active duty.  Here, the military records 
reflect service in the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  As such, the veteran is presumed to 
have been exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, there is no affirmative 
evidence to establish otherwise.  Thus, the presumption is 
not rebutted here.  Id.

Thus, based on the foregoing, it is established that exposure 
to an herbicide agent occurred during the veteran's active 
service.  This entitles the veteran to a presumptive grant of 
service connection for any disability listed under 38 C.F.R. 
§ 3.309(e).  However, malignant melanoma is not among the 
listed disabilities under that provision.  Further, while 
cancer of the lung was diagnosed in 1972, it represented a 
metastasis and not primary malignancy.  Thus, the presumption 
afforded under 3.309(e) cannot provide the basis for a grant 
of service connection for the cause of the veteran's death.

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  Here, 
the medical evidence contains two VA opinions dated in March 
2003 and August 2003.  In the March 2003 opinion, the VA 
examiner allowed that the veteran's medical conditions such 
as a pleural cavity injury secondary to fragment wounds and 
infectious hepatitis may have partially or indirectly 
contributed to his death.  In the later, August 2003 opinion, 
the VA examiner found that the veteran's service-connected 
pleural effusion and infectious hepatitis might have 
contributed about 5 percent toward his death.  Infectious 
hepatitis was not identified in service and has not been 
shown by competent evidence to be related to service.  

Additionally, there has been no demonstration by competent 
clinical evidence that any service-connected disability, to 
include the service-connected pleural cavity injury 
residuals, contributed substantially or materially to cause 
death, combined to cause death, or aided or lent assistance 
to the production of death.  The VA opinions provided in 
March and August 2003 merely establish that the service-
connected pleural cavity injury residuals may have causally 
shared in producing death.  This is not sufficient to 
establish it as a contributory cause of death.  38 C.F.R. 
§ 3.312(c)(1).  The service-connected pleural cavity injury 
residuals had been rated no more than 20 percent disabling 
for decades prior to the veteran's death, and have not been 
shown to have been other than static in nature, and did not 
reflect an active disease process affecting the lungs, a 
major organ, or to be of a progressive or debilitating 
nature.  Moreover, the primary cause of death, malignant 
melanoma with metastasis to the liver and lung, has been 
shown to have been of such nature that eventual death could 
be anticipated, irrespective of coexisting conditions.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the appeal is denied. 




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



